As filed with the Securities and Exchange Commission on August 1, 2008 Registration No. 333- Registration No. 333--01 Registration No. 333--02 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE EMPIRE DISTRICT ELECTRIC COMPANY EMPIRE DISTRICT ELECTRIC TRUST II EMPIRE DISTRICT ELECTRIC TRUST III (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Kansas Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 44-0236370 Empire District Electric Trust II - 43-6860404 Empire District Electric Trust III - To be applied for (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 602 Joplin Avenue Joplin, Missouri64801 (417) 625-5100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) c/o The Empire District Electric Company 602 Joplin Avenue Joplin, Missouri64801 (417) 625-5100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) William L. Gipson President and Chief Executive Officer The
